Shea, J.
(concurring). I agree with part I of the opinion.
I agree with the result reached in Part II, but I do not understand why the claims in the brief that: “(1) the referee’s finding that she had left her job voluntarily was ‘unsupported by the record and thus erroneous’ and “(2) an employee who leaves a job reasonably believing that she has been fired cannot be charged with a voluntary quit” are not sufficient to raise the claim of the absence of a finding as to whether the plaintiff reasonably believed she had been fired. Furthermore, we have not previously insisted that every claim of law to be raised in an appeal from an administrative agency first be presented to that agency. Such an additional procedural roadblock to the fair adjudication of issues on their merits is not to be found in the rules of prac*115tice; Practice Book §§ 511A through 519; and is especially inappropriate for the informal procedure which General Statutes § 31-244a1 prescribes for hearings and appeals in unemployment compensation matters where claimants are frequently unrepresented by counsel.
I agree, however, that we should not review the claim on the merits, because the plaintiff never sought a specific finding upon the issue which she now claims it was necessary to resolve. Her motion to correct did not include any request for a finding upon the reasonableness of her belief that she had been fired. The motion did seek (1) a finding that the witness Fitzgerald “thought that the claimant had been fired and was certain that the claimant believed she had been fired”; and (2) a finding that the employer “failed to make her intentions clear to the claimant.” It did not, however, request the referee to determine the issue of the reasonableness of the plaintiffs belief. Even if we were to assume that the motion impliedly made such a request, its denial would indicate that the referee found against her on the issue. The denial of the motion to correct does not appear to have been pursued in this appeal. See Practice Book § 518A.

 “[General Statutes] Sec. 31-244a. procedure on appeals; hearings; rules of evidence; record. The conduct of hearings and appeals, including notice thereof, shall be in accordance with rules of procedure prescribed by the board. No formal pleadings shall be required, beyond such notices as the board provides for by its rules of procedure. The referees and the board shall not be bound by the ordinary common law or statutory rules of evidence or procedure. They shall make inquiry in such manner, through oral testimony and written and printed records, as is best calculated to ascertain the substantial rights of the parties and carry out justly the provisions of this chapter. A record shall be prepared of all testimony and proceedings at any hearing before a referee and before the board but need not be transcribed unless an appeal is taken from the referee’s or board’s decision, as the case may be.”